This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE MINOR
 3 CHILDREN, HANNA R., KAYLEY R.,
 4 AND MASON R.,

 5          Plaintiffs-Appellants.

 6                                                                                      NO. 34,030


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 C. Shannon Bacon, District Judge

 9 Mark J. Klecan
10 Albuquerque, NM

11 for Plaintiffs-Appellants

12 Bregman & Loman, P.C.
13 Eric Loman
14 Albuquerque, NM

15 Esquivel Law Firm, L.L.C.
16 Martin Esquivel
17 Albuquerque, NM

18   for Hanna R., Kayley R., and Mason R.
19
20   Acosta, Anderson & Obrey-Espinoza
21   William R. Anderson
22   Carlos Obrey-Espinoza
 1 Las Cruces, NM

 2 for Farmer’s Insurance Company, Valerie Rino,
 3 Danny Tafoya, and Angelina Tafoya

 4 Youtz & Valdez, P.C.
 5 Gabrielle Valdez
 6 Albuquerque, NM

 7 Guardian ad Litem

 8                            MEMORANDUM OPINION

 9 WECHSLER, Judge.

10   {1}   Summary dismissal was proposed for the reasons stated in the notice of

11 proposed summary disposition. No memorandum opposing summary dismissal has

12 been filed and the time for doing so has expired.

13   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

14   {3}   IT IS SO ORDERED.


15                                         __________________________________
16                                         JAMES J. WECHSLER, Judge

17 WE CONCUR:



18 _________________________________
19 CYNTHIA A. FRY, Judge




                                             2
1 _________________________________
2 J. MILES HANISEE, Judge




                                  3